Appeal from an award for death benefits. On April 11, 1933, while deceased employee was working as a counterman, he fell and sustained a left strangulated hernia resulting in total disability from April 11, 1933, to May 15, 1933, for which an award was made and paid by the insurance carrier herein. In February, 1937, he suffered a recurrence of this hernia, the shock of which contributed to his death, and for which the Board has awarded death benefits payable by the original employer and original carrier. The appellants claim that prior to the second accident deceased had fully recovered from the effects of the operation for the original hernia; that the death of deceased was not due to the original accident of April 11, 1933; that it was caused by the second accident of February 4, 1937, when the employer herein was insured by another company, the United States Casualty Company, and that the award should not have been made against the original carrier. The Board disallowed the claim against the United States Casualty Company and found that the second hernia was a recurrence of the hernia sustained at the time of the first accident; that the second accident of 1937 in no wise contributed to *744the death of deceased. The evidence sustains the findings of the Board. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffeman, JJ.